           IN THE UNITED STATES DISTRICT COURT FOR THE
                   WESTERN DISTRICT OF MISSOURI
                        WESTERN DIVISION

UNITED STATES OF AMERICA,           No.

                Plaintiff,          COUNT ONE:
                                    Possession with Intent to Distribute 5 Grams or More
     v.                             of Methamphetamine (Actual)
                                    21 U.S.C. §§ 841(a)(1) and (b)(1)(B)
ROBERT COLE JORDAN,                 NLT: 5 Years’ Imprisonment
[DOB: 08/12/1952]                   NMT: 40 Years’ Imprisonment
                                    NMT: $5,000,000 Fine
                Defendant.          NLT: 4 Years’ Supervised Release
                                    Class B Felony

                                    COUNT TWO:
                                    Possession of a Firearm in Furtherance of a Drug
                                    Trafficking Crime
                                    18 U.S.C. §§ 924(c)(1)(A)(i)
                                    NLT: 5 Years’ Imprisonment (Consecutive)
                                    NMT: Life Imprisonment (Consecutive)
                                    NMT: $250,000 Fine
                                    NMT: 5 Years’ Supervised Release
                                    Class A Felony

                                    COUNT THREE:
                                    Felon in Possession of a Firearm
                                    18 U.S.C. §§ 922(g)(1) and 924(a)(2)
                                    NMT: 10 Years’ Imprisonment
                                    NMT: $250,000 Fine
                                    NMT: 3 Years’ Supervised Release
                                    Class C Felony

                                    COUNT FOUR:
                                    Possession of a Stolen Firearm
                                    18 U.S.C. §§ 922(J) and 924(a)(2)
                                    NMT: 10 Years’ Imprisonment
                                    NMT: $250,000 Fine
                                    NMT: 3 Years’ Supervised Release
                                    Class C Felony

                                    Plus a $100 Special Assessment for each Count




      Case 4:20-cr-00209-HFS Document 10 Filed 08/27/20 Page 1 of 3
                                     INDICTMENT

       THE GRAND JURY CHARGES THAT:

                                        COUNT ONE
     Possession with Intent to Distribute 5 Grams or More of Methamphetamine (Actual)

       On or about August 10, 2020, in the Western District of Missouri, the defendant, ROBERT
COLE JORDAN, did knowingly and intentionally possess with the intent to distribute 5 grams or
more of methamphetamine (actual), a Schedule II controlled substance, in violation of the
provisions of Title 21, United States Code, Sections 841(a)(1) and (b)(1)(B).


                                       COUNT TWO
             Possession of a Firearm in Furtherance of a Drug Trafficking Crime

       On or about August 10, 2020, in the Western District of Missouri, the defendant, ROBERT
COLE JORDAN, in furtherance of and during and in relation to a drug trafficking crime, that is,
possession with the intent to distribute 5 grams or more of methamphetamine (actual), a Schedule
II controlled substance, as charged in Count One, did knowingly possess firearms, to wit: a Ruger
.380 caliber semi-automatic handgun, serial number 371070375 and a Franklin Armory, model
Libertas, 5.56mm semi-automatic rifle, serial number R03478, in violation of the provisions of
Title 18, United States Code, Section 924(c)(1)(A)(i).


                                      COUNT THREE
                               Felon in Possession of a Firearm

       On or about August 10, 2020, in the Western District of Missouri, the defendant, ROBERT

COLE JORDAN, knowing he had previously been convicted of a crime punishable by

imprisonment for a term exceeding one year, knowingly possessed a firearm, to wit: a Ruger .380

caliber semi-automatic handgun, serial number 371070375, which had been transported in

interstate commerce, in violation of the provisions of Title 18, United States Code, Sections

922(g)(1) and 924(a)(2).




                                                2

          Case 4:20-cr-00209-HFS Document 10 Filed 08/27/20 Page 2 of 3
                                         COUNT FOUR
                                  Possession of a Stolen Firearm

       On or about August 10, 2020, in the Western District of Missouri, the defendant, ROBERT

COLE JORDAN, knowingly possessed a stolen firearm, to wit: a Ruger .380 caliber semi-

automatic handgun, serial number 371070375, which had been shipped and transported in

interstate or foreign commerce, knowing and having reasonable cause to believe the firearm was

stolen, in violation of the provisions of Title 18, United States Code, Sections 922(j) and 924(a)(2).

                                                      A TRUE BILL.


8/27/2020                                             /s/ Tressie Borders
DATE                                                  FOREPERSON OF THE GRAND JURY


/s/ Brandon E. Gibson
Brandon E. Gibson
Special Assistant United States Attorney
Violent Crime & Drug Trafficking Unit
Western District of Missouri




                                                  3

          Case 4:20-cr-00209-HFS Document 10 Filed 08/27/20 Page 3 of 3
